Case 2:19-cv-04386-MCS-PD Document 47 Filed 08/10/21 Page1lof1 Page ID #:2825

 

 

2
; JS-6
4
5
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | GARY STEVEN BELLOWS, Case No. 2:19-CV-4386-MCS (PD)
12 Petitioner,
3 wy. JUDGMENT
14 | DEAN BORDERS, Warden,
15 Respondent.
16
17 Pursuant to the Court’s Order Accepting the Report and
18 Recommendation of United States Magistrate Judge,
19 IT IS ADJUDGED that the Petition is dismissed with prejudice.
20

21 | DATED: August 10, 2021.

2 buh L Seve:

 

23 MARK C. SCARSI

24 UNITED STATES DISTRICT JUDGE
25

26

27

28

 

 
